Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
2.    Applicant's submission of arguments and amendments of specification and claims filed on 3/4/2021 have been entered. 
(a) Amendments to the Specification
	Applicants amendments of specification as discussed during last interview on 2/8/2021 entitled “Amendments to the specification” filed on 3/4/2021, has been entered.
(b) Amendments to the Claims
Independent amended claims 12, 33 filed on 3/4/2021 based on the discussion during last interview on 2/8/2021 overcome the rejections of record. The amendments and arguments filed on 3/4/2021 overcome the rejections of record. Upon further review and searches, the application has been considered in condition for allowance as discussed below. 
According to the evaluation based on examiner’s amendment, the decision has been made to allow this application.
Claims 12, 13, 18, 33-40 are pending in this application. 
Claims 12, 13, 18, 33-40 have been allowed.

Reasons for Allowance
4.	Claims 12, 13, 18, 33-40 have been allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are:
(a) It is agreed that amended claim 12 specifies that the final cocoa liquor composition is formed after step (b) of admixing the non-alkalized cocoa liquor with a potassium salt, and that the overall method of producing the cocoa liquor composition and does not include a drying step and no prior arts of record individually and/or in combination, does not address “without drying step”. It is to be noted that and as argued by the applicants that even though the first step of Wissgott et al. (USPN 4784866) does not include evaporation excess water, the overall process of Wissgott et al. necessarily requires drying step. Therefore, Wissgott et al. overcomes the amended claim limitation of “wherein the method of ‘producing’ the cocoa liquor is devoid of drying step”. The method of ‘producing’ (emphasis) can be interpreted as the “overall process of Wissgott et al. which includes evaporation step to make final product. The teaching of the secondary prior art by Neri et al. (US 2003/0224097) also cannot exclude the drying step in order to arrive the claimed invention.  Therefore, the amendment overcomes the rejections of record.
It is also agreed that the amended claim 33 recites a method of preparing a chocolate comprising providing a cocoa liquor composition produced by the same method as recited in claim 12, i.e. by admixing a nonalkalized cocoa liquor with a potassium salt without requiring a drying step to form the resultant cocoa liquor composition and therefore, overcomes the rejections of record. 

 (b)   It is also to be noted that as these are the method steps, therefore, each of the steps with their respective amended claim limitations of independent claims 12, 33 are not properly disclosed by the combinations of references, therefore, the amendment overcomes the rejections of record.
(c) Examiner did an extensive search and review and did not find any single or combinations of prior art which can address the amended claims 12, 33 and also cannot address each of the steps with their respective amended claim limitations of independent claims 12, 33. Therefore, the application has been considered in condition for allowability. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
5. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792